Title: To George Washington from La Luzerne, 4 May 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


          
            Sir
            [Philadelphia] 4th May 1780
          
          Don Francisco is just arrived and has communicated to me the cares without number and the honors which your Excellency heaped upon Mr Miralles after his death. I have given the Spanish Ministry and the Governor of Havanna an account of your kindnesses. They will certainly have a lively participation in my gratitude.
          I have the honor to address you a detail which has been sent me from Martinico of the land and sea forces arrived there. I very sincerely desire they may contribute to put an end to the great Work which your Excellency has so gloriously advanced.
          I intreat you to be persuaded of the sentiments of veneration and

Respect which I avowed to you and with which I have the Honor to be Yr most obt and most humble Servt
          
            Luzerne
          
        